Exhibit 10.1
APPENDIX A

TEKGRAF, INC.

1997 STOCK OPTION PLAN
(As Amended and Restated Effective June 29, 2001)

1.          Purpose.

             The purpose of this plan (the “Plan”) is to secure for TEKGRAF,
INC. (the “Company”) and its stockholders the benefits arising from capital
stock ownership by employees, officers and directors of, and consultants or
advisors to, the Company who are expected to contribute to the Company’s future
growth and success. Except where the context otherwise requires, the term
“Company” shall include all present and future subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended or replaced from time to time (the “Code”). Those provisions of the Plan
which make express reference to Section 422 shall apply only to Incentive Stock
Options (as that term is defined in the Plan).

2.          Type of Options and Administration.

             (a)             Types of Options. Options granted pursuant to the
Plan may be either incentive stock options (“Incentive Stock Options”) meeting
the requirements of Section 422 of the Code or nonqualified stock options which
are not intended to meet the requirements of Section 422 of the Code, as
determined by the Committee (as defined below).

             (b)             Administration. The Plan will be administered by a
committee (the “Committee”) appointed by the Board of Directors of the Company
(“Board”), whose construction and interpretation of the terms and provisions of
the Plan shall be final and conclusive. To the extent determined necessary or
desirable by the Board, the Committee shall consist of two or more members of
the Board, each of whom shall constitute both a “non-employee director” within
the meaning of Rule 16b-3 (“Rule 16b-3”) promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”) and an “outside director” within the
meaning of Code Section 162(m). The Committee may in its sole discretion grant
options to purchase shares of the Company’s Class A Common Stock, $.001 par
value per share (“Common Stock”) and issue shares upon exercise of such options
as provided in the Plan. The Committee shall have authority, subject to the
express provisions of the Plan, to construe the respective option agreements and
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, to determine the terms and provisions of the respective option agreements,
which need not be identical, and to make all other determinations in the
judgment of the Committee necessary or desirable for the administration of the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any option agreement in the manner and to
the extent it shall deem expedient to carry the Plan into effect and it shall be
the sole and final judge of such expediency. No director or person acting
pursuant to authority delegated by the Committee shall be liable for any action
or determination under the Plan made in good faith. If at any time the Board has
not appointed a Committee under the Plan, the Board shall act as the Committee.

3.          Eligibility

             Options may be granted to persons who are, at the time of grant,
employees, officers or directors of, or consultants or advisors to, the Company
provided, that Incentive Stock Options may only be granted to individuals who
are employees of the Company (within the meaning of Section 3401(c) of the
Code). A person who has been granted an option may, if he or she is otherwise
eligible, be granted additional options if the Committee shall so determine.

4.          Stock Subject to Plan.

             The stock subject to options granted under the Plan shall be shares
of authorized but unissued or reacquired Common Stock. Subject to adjustment as
provided in Section 15 below, (i) the maximum number of shares of Common Stock
of the Company which may be issued and sold under the Plan is 1,250,000 shares,
and (ii) in no event shall the number of shares of Common Stock underlying
options awarded to any individual in any 12-month period exceed 300,000 shares.
If an option granted under the Plan shall expire, terminate or is cancelled for
any reason without having been exercised in full, the unpurchased shares subject
to such option shall again be available for subsequent option grants under the
Plan.

5.          Forms of Option Agreements.

             As a condition to the grant of an option under the Plan, each
recipient of an option shall execute an option agreement in such form not
inconsistent with the Plan as may be approved by the Committee. Such option
agreements may differ among recipients.

6.          Purchase Price.

             (a)             General. The purchase price per share of stock
deliverable upon the exercise of an option shall be determined by the Committee
at the time of grant of such option; provided, however, that in the case of an
Incentive Stock Option, the exercise price shall not be less than 100% of the
Fair Market Value (as hereinafter defined) of such stock, at the time of grant
of such option, or less than 110% of such Fair Market Value in the case of
options described in Section 11(b). “Fair Market Value” of a share of Common
Stock of the Company as of a specified date for the purposes of the Plan shall
mean the closing price of a share of the Common Stock on the principal
securities exchange on which such shares are traded on the day immediately
preceding the date as of which Fair Market Value is being determined, or on the
next preceding date on which such shares are traded if no shares were traded on
such immediately preceding day, or if the shares are not traded on a securities
exchange, Fair Market Value shall be deemed to be the average of the high bid
and low asked prices of the shares in the over-the-counter market on the day
immediately preceding the date as of which Fair Market Value is being determined
or on the next preceding date on which such high bid and low asked prices were
recorded. If the shares are not publicly traded, Fair Market Value of a share of
Common Stock (including, in the case of any repurchase of shares, any
distributions with respect thereto which would be repurchased with the shares)
shall be determined in good faith by the Committee.

             (b)             Payment of Purchase Price. Options granted under
the Plan may provide for the payment of the exercise price by delivery of cash
or a check to the order of the Company in an amount equal to the exercise price
of such options, or, to the extent provided in the applicable option agreement,
(i) by delivery to the Company of shares of Common Stock of the Company that
have been held by the optionee at least six months having a Fair Market Value on
the date of exercise equal in amount to the exercise price of the options being
exercised, (ii) by any other means which the Committee determines are consistent
with the purpose of the Plan and with applicable laws and regulations
(including, without limitation, the provisions of Rule 16b-3 and Regulation T
promulgated by the Federal Reserve Board) or (iii) by any combination of such
methods of payment. Payment of the exercise price by delivery of Common Stock
then owned by the optionee may be made, if permitted by the Committee, only if
such payment does not result in a charge to earnings for financial accounting
purposes as determined by the Committee.

7.          Option Period.

             Subject to earlier termination as provided in the Plan, each option
and all rights thereunder shall expire on such date as determined by the Board
of Directors and set forth in the applicable option agreement, provided, that
such date shall not be later than (10) ten years after the date on which the
option is granted.

8.          Exercise of Options.

             Each option granted under the Plan shall be exercisable either in
full or in installments at such time or times and during such period as shall be
set forth in the option agreement evidencing such option, subject to the
provisions of the Plan. If an option is not at the time of grant immediately
exercisable, the Committee may (i) in the agreement evidencing such option,
provide for the acceleration of the exercise date or dates of the subject option
upon the occurrence of specified events, and/or (ii) at any time prior to the
complete termination of an option, accelerate the exercise date or dates of such
option.

9.             Nontransferability of Options.

             No option granted under this Plan shall be assignable or otherwise
transferable by the optionee except by will or by the laws of descent and
distribution or pursuant to a domestic relations order that would satisfy the
applicable requirements of a qualified domestic relations order within the
meaning of Section 414(p) of the Code and the rules thereunder, if those
provisions were applicable to the Plan. An option may be exercised during the
lifetime of the optionee only by the optionee. In the event an optionee dies
during his employment by the Company or any of its subsidiaries, or during the
three-month period following the date of termination of such employment, his
option shall thereafter be exercisable, during the period specified in the
option agreement, by his executors or administrators to the full extent to which
such option was exercisable by the optionee at the time of his death during the
periods set forth in Section 10 or 11(d).  Notwithstanding the foregoing
provisions of this Section 9, the Committee may, in its sole discretion and
subject to such limits as the Committee may determine, provide at the time an
option is granted or thereafter, that the option may be transferred for no
consideration to members of the optionee’s immediate family, to a trust solely
for the benefit of the optionee or members of the optionee’s immediate family,
or to a partnership or limited liability company, the sole partners or members
of whom are the optionee or members of the optionee’s immediate family.  For
purposes of this Section 9, “immediate family” means the optionee’s spouse,
children, stepchildren, brothers, sisters and grandchildren, and the spouse of
any such individual. Any option transferred pursuant to this Section 9 shall
remain subject to all of the terms and conditions applicable to the option prior
to such transfer.

10.        Effect of Termination of Employment or Other Relationship.

             Except as provided in Section 11(d) with respect to Incentive Stock
Options, and subject to the provisions of the Plan, an optionee may exercise an
option at any time within three (3) months following the termination of the
optionee’s employment or other relationship with the Company or within one (1)
year if such termination was due to the death or disability (as determined by
the Committee) of the optionee, to the extent that such option was exercisable
at the optionee’s termination of employment or other relationship, but in no
event later than the expiration date of the option. If the termination of the
optionee’s employment or relationship with the Company is for cause or is
otherwise attributable to a breach by the optionee of an employment or
confidentiality or non-disclosure agreement, the option shall expire immediately
upon such termination. The Committee shall have the power to determine what
constitutes a termination for cause or a breach of an employment or
confidentiality or non-disclosure agreement, whether an optionee has been
terminated for cause or has breached such an agreement, and the date upon which
such termination for cause or breach occurs. Any such determinations shall be
final and conclusive and binding upon the optionee.  Unless the Committee
determines otherwise, any portion of an option that is not exercisable on the
optionee’s termination of employment or other relationship with the Company will
be forfeited on such termination date.

11.        Incentive Stock Options.

             Options granted under the Plan which are intended to be Incentive
Stock Options shall be subject to the following additional terms and conditions:

             (a)             Express Designation. All Incentive Stock Options
granted under the Plan shall, at the time of grant, be specifically designated
as such in the option agreement covering such Incentive Stock Options.

             (b)             10% Stockholder. If any employee to whom an
Incentive Stock Option is to be granted under the Plan is, at the time of the
grant of such option, the owner of stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company (after taking into
account the attribution of stock ownership rules of Section 424(d) of the Code),
then the following special provisions shall be applicable to the Incentive Stock
Option granted to such individual:

             (i)     The purchase price per share of the Common Stock subject to
such Incentive Stock Option shall not be less than 110% of the Fair Market Value
of one share of Common Stock at the time of grant; and                (ii)   
the option exercise period shall not exceed five years from the date of grant.

             (c)             Dollar Limitation. For so long as the Code shall so
provide, options granted to any employee under the Plan (and any other incentive
stock option plans of the Company) which are intended to constitute Incentive
Stock Options shall not, in the aggregate, become exercisable for the first time
in any one calendar year for shares of Common Stock with an aggregate Fair
Market Value, as of the respective date or dates of grant, of more than
$100,000.

             (d)             Termination of Employees, Death or Disability. No
Incentive Stock Option may be exercised unless, at the time of such exercise,
the optionee is, and has been continuously since the date of grant of his or her
option, employed by the Company, except that:

             (i)     an Incentive Stock Option may be exercised within the
period of three months after the date the optionee ceases to be an employee of
the Company (or within such lesser period as may be specified in the applicable
option agreement), provided, that the agreement with respect to such option may
designate a longer exercise period and that the exercise after such three-month
period shall be treated as the exercise of a non-statutory option under the
Plan;                (ii)    if the optionee dies while in the employ of the
Company, or within three months after the optionee ceases to be such an
employee, the Incentive Stock Option may be exercised by the person to whom it
is transferred by will or the laws of descent and distribution within the period
of one year after the date of death (or within such lesser period as may be
specified in the applicable option agreement); and                (iii)   if the
optionee becomes disabled (within the meaning of Section 22(e) (3) of the Code
or any successor provisions thereto) while in the employ of the Company, the
Incentive Stock Option may be exercised within the period of one year after the
date the optionee ceases to be such an employee because of such disability (or
within such lesser period as may be specified in the applicable option
agreement).

 


             For all purposes of the Plan and any option granted hereunder,
“employment” shall be defined in accordance with the provisions of Section
1.421-7(h) of the Income Tax Regulations (or any successor regulations).
Notwithstanding the foregoing provisions, no Incentive Stock Option may be
exercised after its expiration date.  Unless determined otherwise by the
Committee, any portion of an Incentive Stock Option which is not exercisable on
the optionee’s termination of employment with the Company shall be forfeited. 
To the extent that an option which is intended to be an Incentive Stock Option
does not satisfy the requirements of Code Section 422, it shall be treated as a
nonqualified option.

12.        Additional Provisions.

             (a)             Additional Option Provisions. The Committee may, in
its sole discretion, include additional provisions in option agreements covering
options granted under the Plan, including without limitation restrictions on
transfer, repurchase rights, rights of first refusal, commitments to pay cash
bonuses, to make, arrange for or guaranty loans or to transfer other property to
optionees upon exercise of options, or such other provisions as shall be
determined by the Committee; provided, that such additional provisions shall not
be inconsistent with any other term or condition of the Plan.

             (b)             Acceleration, Extension, Etc. The Committee may, in
its sole discretion, (i) accelerate the date or dates on which all or any
particular option or options granted under the Plan may be exercised or (ii)
extend the dates during which all, or any particular, option or options granted
under the Plan may be exercised.

13.        General Restrictions.

             (a)             Investment Representations. The Company may require
any person to whom an option is granted, as a condition of exercising such
option, to give written assurances in substance and form satisfactory to the
Company to the effect that such person is acquiring the Common Stock subject to
the option for his or her own account for investment and not with any present
intention of selling or otherwise distributing the same, and to such other
effects as the Company deems necessary or appropriate in order to comply with
federal and applicable state securities laws, or with covenants or
representations made by the Company in connection with any public offering of
its Common Stock.

             (b)             Compliance With Securities Laws. Each option shall
be subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the shares subject
to such option upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental or regulatory body, or that the
disclosure of non-public information or the satisfaction of any other condition
is necessary as a condition of, or in connection with the issuance or purchase
of shares thereunder, such option may not be exercised, in whole or in part,
unless such listing, registration, qualification, consent, or approval, or
satisfaction of such condition shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition.

14.        Rights as a Stockholder.

             The holder of an option shall have no rights as a stockholder with
respect to any shares covered by the option (including, without limitation, any
rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to him or her for such
shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

15.             Adjustment Provisions for Recapitalizations, Reorganizations and
Related Transactions.

             (a)             Recapitalizations and Related Transactions. If,
through or as a result of any recapitalization, reclassification, stock
dividend, stock split, reverse stock split, spinoff or other similar
transaction, (i) the outstanding shares of Common Stock are increased, decreased
or exchanged for a different number or kind of shares or other securities of the
Company, or (ii) additional shares or new or different shares or other non-cash
assets are distributed with respect to such shares of Common Stock or other
securities, the Committee, in its sole discretion, shall make an appropriate and
proportionate adjustment in (x) the maximum number and kind of shares reserved
for issuance under the Plan, (y) the number and kind of shares or other
securities subject to any then outstanding options under the Plan, and (z) the
price for each share subject to any then outstanding options under the Plan,
without changing the aggregate purchase price as to which such options remain
exercisable.

             (b)             Reorganization, Merger and Related Transactions. If
the Company shall be the surviving corporation in any reorganization, merger or
consolidation of the Company with one or more other corporations, any then
outstanding option granted pursuant to the Plan shall pertain to and apply to
the securities to which a holder of the number of shares of Common Stock subject
to such options would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the purchase price as to which such options may be exercised so
that the aggregate purchase price as to which such options may be exercised
shall be the same as the aggregate purchase price as to which such options may
be exercised for the shares remaining subject to the options immediately prior
to such reorganization, merger, or consolidation.  For purposes of this Section
15 and Section 16, the Company will be treated as the “surviving corporation” in
a merger, consolidation or similar transaction if substantially all of the
individuals and entities who were the beneficial owners of the voting securities
of the Company immediately prior to the transaction continue to own, directly or
indirectly, immediately after the transaction at least 60% of the outstanding
shares of voting securities of the corporation resulting from the transaction.


             (c)             Board Authority to Make Adjustments. Any
adjustments under this Section 15 will be made by the Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional shares will be
issued under the Plan on account of any such adjustments.

16.        Merger, Consolidation, Asset Sale, Liquidation, Etc.

             (a)             General. In the event of a consolidation or merger
in which the Company is not the surviving corporation, or sale of all or
substantially all of the assets of the Company in which outstanding shares of
Common Stock are exchanged for securities, cash or other property of any other
corporation or business entity or in the event of a liquidation of the Company
(collectively, a “Corporate Transaction”), the Committee, or the board of
directors of any corporation assuming the obligations of the Company, may, in
its discretion, take any one or more of the following actions, as to outstanding
options: (i) provide that such options shall be assumed, or equivalent options
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), provided that any such options substituted for Incentive
Stock Options shall meet the requirements of Section 424(a) of the Code, (ii)
upon written notice to the optionees, provide that all unexercised options will
terminate immediately prior to the consummation of such transaction unless
exercised by the optionee within a specified period following the date of such
notice, (iii) in the event of a Corporate Transaction under the terms of which
holders of the Common Stock of the Company will receive upon consummation
thereof a cash payment for each share surrendered in the Corporate Transaction
(the “Transaction Price”), make or provide for a cash payment to the optionees
equal to the difference between (A) the Transaction Price times the number of
shares of Common Stock subject to such outstanding options (to the extent then
exercisable at prices not in excess of the Transaction Price) and (B) the
aggregate exercise price of all such outstanding options in exchange for the
termination of such options, and (iv) provide that all or any outstanding
options shall become exercisable in full immediately prior to such event.

             (b)             Substitute Options. The Company may grant options
under the Plan in substitution for options held by employees of another
corporation who become employees of the Company, or a subsidiary of the Company,
as the result of a merger or consolidation of the employing corporation with the
Company or a subsidiary of the Company, or as a result of the acquisition by the
Company, or one of its subsidiaries, of property or stock of the employing
corporation. The Company may direct that substitute options be granted on such
terms and conditions as the Committee considers appropriate in the
circumstances.

17.        No Special Employment Rights.

             Nothing contained in the Plan or in any option shall confer upon
any optionee any right with respect to the continuation of his or her employment
by the Company or interfere in any way with the right of the Company at any time
to terminate such employment or to increase or decrease the compensation of the
optionee.

18.        Other Employee Benefits.

             Except as to plans which by their terms expressly include such
amounts as compensation, the amount of any compensation deemed to be received by
an employee as a result of the exercise of an option or the sale of shares
received upon such exercise will not constitute compensation with respect to
which any other employee benefits of such employee are determined, including,
without limitation, benefits under any bonus, pension, profit-sharing, life
insurance or salary continuation plan, except as otherwise specifically
determined by the Board of Directors.

19.             Amendment of the Plan.

             The Board of Directors may at any time, and from time to time,
modify or amend the Plan in any respect; provided, however, subject to Sections
15 and 16 (relating to adjustments to shares), no such modification or amendment
shall, without the optionee’s consent, adversely affect the rights of such
optionee with respect to options previously granted to him or her under the
Plan.

20.             Withholding.

             (a)             The Company shall have the right to deduct from
payments of any kind otherwise due to the optionee any federal, state or local
taxes of any kind required by law to be withheld with respect to any shares
issued upon exercise of options under the Plan. Subject to the prior approval of
the Committee, which may be withheld by the Committee in its sole discretion,
the optionee may elect to satisfy the minimum tax withholding obligations
required by law, in whole or in part, (i) by causing the Company to withhold
shares of Common Stock otherwise issuable pursuant to the exercise of an option
or (ii) by delivering to the Company shares of Common Stock already owned by the
optionee. The shares so delivered or withheld shall have a Fair Market Value
equal to such withholding obligation as of the date that the amount of tax to be
withheld is to be determined. An optionee who has made an election pursuant to
this Section 20(a) may only satisfy his or her withholding obligation with
shares of Common Stock which are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

             (b)             The acceptance of shares of Common Stock upon
exercise of an Incentive Stock Option shall constitute an agreement by the
optionee (i) to notify the Company if any or all of such shares are disposed of
by the optionee within two years from the date the option was granted or within
one year from the date the shares were issued to the optionee pursuant to the
exercise of the option, and (ii) if required by law, to remit to the Company, at
the time of and in the case of any such disposition, an amount sufficient to
satisfy the Company’s federal, state and local withholding tax obligations with
respect to such disposition, whether or not, as to both (i) and (ii), the
optionee is in the employ of the Company at the time of such disposition.

21.             Cancellation and New Grant of Options, Etc.

             The Committee shall have the authority to effect, at any time and
from time to time, with the consent of the affected optionees, (i) the
cancellation of any or all outstanding options under the Plan and the grant in
substitution therefor of new options under the Plan covering the same or
different numbers of shares of Common Stock and having an option exercise price
per share which may be lower or higher than the exercise price per share of the
cancelled options or (ii) the amendment of the terms of any and all outstanding
options under the Plan to provide an option exercise price per share which is
higher or lower than the then-current exercise price per share of such
outstanding options.

22.        Effective Date and Duration of the Plan.

             (a)             Effective Date. This amendment and restatement of
the Plan shall become effective when adopted by the Board of Directors, subject
to the approval of the Company’s stockholders to the extent so provided by the
Board.

             (b)             Termination. Unless sooner terminated in accordance
with Section 16, the Plan shall terminate upon the earlier of (i) the close of
business on the day next preceding the tenth anniversary of the date of its
initial adoption by the Board, or (ii) the date on which all shares available
for issuance under the Plan shall have been issued pursuant to the exercise or
cancellation of options granted under the Plan. If the date of termination is
determined under (i) above, then options outstanding on such date shall continue
to have force and effect in accordance with the provisions of the instruments
evidencing such options.

23.        Provision for Foreign Participants.

             The Committee may, without amending the Plan, modify awards or
options granted to participants who are foreign nationals or employed outside
the United States to recognize differences in laws, rules, regulations or
customs of such foreign jurisdictions with respect to tax, securities, currency,
employee benefit or other matters.

24.             Governing Law.

             The provisions of this Plan shall be governed and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws.

             Adopted by the Board of Directors on August 7, 1996, amended on May
26, 1999, amended and restated effective March 26, 2000, February 22, 2001 and
June 29, 2001.